 

Exhibit 10.25

 

RESTRICTED SHARE GRANT NOTICE AND AGREEMENT

 

Pangaea Logistics Solutions Ltd. (the “Company”), pursuant to its 2014 Share
Incentive Plan, as amended from time to time (the “Plan”), hereby grants to
Holder the number of Restricted Shares set forth below. The Restricted Shares
are subject to all of the terms and conditions as set forth herein, as well as
the terms and conditions of the Plan, all of which are incorporated herein in
their entirety. Capitalized terms not otherwise defined herein shall have the
same meaning as set forth in the Plan. In the event of a conflict or
inconsistency between the terms and provisions of the Plan and the provisions of
this Restricted Share Grant Notice and Agreement (this “Grant Notice”), the Plan
shall govern and control.

 



Holder:       Date of Grant: May 8, 2015     Number of Restricted Shares: 10,000
    Vesting of   Restricted Shares: Subject to Holder’s continuous service as a
member of the Board through the applicable vesting date, fifty percent (50%) of
the Restricted Shares shall vest on May 8, 2016 and fifty percent (50%) of the
Restricted Shares shall vest on May 8, 2017; provided, the Holder continues to
serve on the Board until the date of the Company’s 2015 annual meeting of
shareholders. Notwithstanding anything in the Grant Notice to the contrary, in
the event of Holder’s Termination by reason of Holder’s death, all unvested
Restricted Shares shall vest in full upon the date of such Termination.    
Termination: Except as otherwise provided herein with respect to Holder’s
Termination by reason of Holder’s death or Disability, Section 6(c) of the Plan
regarding Termination is incorporated herein by reference and made a part
hereof.





  

Additional Terms:

 

·The transfer restrictions described in Section 6(b) of the Plan are
incorporated herein by reference and made a part hereof.

 

·Any certificates representing the vested Restricted Shares delivered to Holder
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such shares are listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions as the Committee deems
appropriate.

 



 

 

 

·Holder shall be the record owner of the Restricted Shares until or unless such
Restricted Shares are forfeited or repurchased, or otherwise sold or transferred
in accordance with the terms of the Plan, and as record owner shall generally be
entitled to all rights of a shareholder with respect to the Restricted Shares;
provided, however, that the Company will retain custody of all dividends and
distributions, if any (“Retained Distributions”), made or declared on the
Restricted Shares (and such Retained Distributions shall be subject to
forfeiture and the same restrictions, terms and vesting and other conditions as
are applicable to the Restricted Shares) until such time, if ever, as the
Restricted Shares with respect to which such Retained Distributions shall have
been made, paid or declared shall have become vested, and such Retained
Distributions shall not bear interest or be segregated in a separate account. As
soon as practicable following each applicable vesting date any applicable
Retained Distributions shall be delivered to Holder.

 

·This Grant Notice does not confer upon Holder any right to continue as a member
of the Board.

 

·This Grant Notice shall be construed and interpreted in accordance with the
internal laws of Bermuda, without regard to the principles of conflicts of law
thereof.

 

·Holder agrees that the Company may deliver by email all documents relating to
the Plan or the Restricted Shares (including, without limitation, a copy of the
Plan) and all other documents that the Company is required to deliver to its
security holders (including, without limitation, disclosures that may be
required by the Securities and Exchange Commission). Holder also agrees that the
Company may deliver these documents by posting them on a website maintained by
the Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it shall notify Holder by email.

 

* * *

 



-2-

 

  

The undersigned Holder acknowledges receipt of THIS GRANT NOTICE AND the plan,
and, as an express condition to the grant of RESTRICTED SHARES HEREUNDER, agrees
to be bound by the terms THIS GRANT NOTICE and the Plan.

 







PANGAEA LOGISTICS SOLUTIONS LTD.   Holder         By:         Signature  
Signature                 Title: Chief Financial Officer           Print Name



 



-3-

